Citation Nr: 1755219	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disability.  

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disability.   

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a low back condition.

4.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a gastroesophageal reflux disease (GERD).  

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right Achilles condition.  

6.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left eye iritis with photophobia.

7.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right nasal fracture.

8.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for heart palpitations.

9.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for irritable bowel syndrome.

10.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for headaches.

11.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for hemorrhoids.

12.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for celiac disease.  

13.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for right eye iritis with photophobia.  

14.  Entitlement to service connection for celiac disease.  

15.  Entitlement to service connection for right eye iritis with photophobia.  

16.  Entitlement to service connection for a left knee disability.  

17.  Entitlement to service connection for a right knee disability.   

18.  Entitlement to service connection for GERD.  

19.  Entitlement to service connection for a right Achilles condition.  

20.  Entitlement to service connection for a left eye iritis with photophobia.

21.  Entitlement to service connection for irritable bowel syndrome.

22.  Entitlement to service connection for hemorrhoids.

23.  Entitlement to service connection for an acquired psychiatric disability to include depression.  

24.  Entitlement to a compensable rating for status post fracture of right hand fifth digit.  

25.  Entitlement to a compensable rating for status post right wrist ganglion cyst excision with scar.

26.  Entitlement to a compensable rating for left wrist ganglion cyst.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1989 to May 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a Travel Board hearing in April 2017.  A transcript of the hearing is of record.  

The applications to reopen the claims of service connection are addressed in the DECISION below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2017 hearing, the Veteran withdrew from appellate consideration the issues of entitlement to service connection for a low back disability, right nasal fracture, heart palpations and headaches, and entitlement to a compensable rating for status post fracture of right hand fifth digit.  

2.  Service connection for GERD, left eye iritis with photophobia, left knee, right knee, IBS, hemorrhoids and right Achilles tendonitis was last denied in an August 2009 rating decision.  The evidence added to the record with regard to GERD, left eye iritis with photophobia, left knee, right knee, IBS, hemorrhoids and right Achilles tendonitis since the August 2009 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claim.

3.  Service connection for celiac disease and right eye iritis with photophobia
was last denied in a September 2010 rating decision.  The evidence added to the record with regard to celiac disease and right eye iritis with photophobia
since the September 2010 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and does raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims for entitlement to service connection for a low back disability, right nasal disability, heart palpations and headaches, and entitlement to a compensable rating for status post fracture of right hand fifth digit have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.204, 20.1404 (2017).

2.  The August 2009 rating decision denying service connection for GERD, right nasal, left eye iritis with photophobia, left knee, right knee, IBS, hemorrhoids and right Achilles tendonitis is final.  New and material evidence to reopen the claims for service connection for GERD, left eye iritis with photophobia, left knee, right knee, IBS, hemorrhoids and right Achilles tendonitis have been received and the claims are reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.156(a), 3.159 (2017).

3.  The September 2010 rating decision denying service connection for celiac disease and right eye iritis with photophobia is final.  New and material evidence to reopen the claims for service connection for celiac disease and right eye iritis with photophobia have been received and the claims are reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. §§ 3.156(a), 3.159 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

WITHDRAWN CLAIMS 

Pursuant to 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

During his April 2017 hearing, the Veteran withdrew the claims of entitlement to service connection for a low back disability, left nasal disability, heart palpations  and headaches, and entitlement to a compensable rating for status post fracture of right hand fifth digit.  The Board finds that his statement qualifies as a valid withdrawal of the claims in accordance with the provisions of 38 C.F.R. § 20.204.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

In light of the Veteran's withdrawal of these claims, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review them.  Hence, the claims of entitlement to service connection for a low back disability, left nasal disability, heart palpations and headaches, and entitlement to a compensable rating for status post fracture of right hand fifth digit are dismissed.

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claims of entitlement to service connection for GERD, right nasal, left eye iritis with photophobia, left knee, right knee, IBS, hemorrhoids and right Achilles tendonitis.  In an August 2009 rating decision, service connection for the above disabilities was denied.  The RO found that with regards to GERD, left eye iritis with photophobia, right knee, IBS, hemorrhoids, right Achilles tendonitis and right nasal no permanent residual or chronic disability subject to service connection was shown by the service medical records or demonstrated by evidence following service.  It was also found that the Veteran's left knee condition (claimed as fracture) existed prior to service and that there was no evidence that it permanently worsened as a result of service.  The Veteran was notified of the denial in August 2009.  He submitted a notice of disagreement to the denial of service connection for the knees, hemorrhoids, left eye and GERD in April 2010.  A Statement of the Case was issued in July 2010.  He did not, however, perfect an appeal to the decision by submitting a VA Form 9 Substantive Appeal nor did he submit new and material evidence within the remaining one year appeal period.  The August 2009 decision became final.  

The Veteran also appeals the denial to reopen the claims of entitlement to service connection for celiac disease and right eye iritis with photophobia.  In a September 2010 rating decision, service connection for celiac disease and right eye iritis with photophobia was denied.  The RO found that the conditions were not incurred in service.  The Veteran was notified of the denial in September 2010.  He did not, however, appeal the decision nor did he submit new and material evidence within the one year appeal period.  The September 2010 decision became final.  

After reviewing all of the evidence of record available at the time of the August 2009 and September 2010 rating decisions and in light of the evidence received since that decision to include the theory of entitlement to service connection based on Persian Gulf War service, the Veteran's claim that his preexisting knee problems were aggravated by his service duties which included going up and down the stairs and bending his knees, and the Veteran's claim that he was treated for hemorrhoids in service and that he continues to be treated for hemorrhoids, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection.  Accordingly, the claims are reopened.


ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a left knee disability is granted to this extent only. 

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a right knee disability is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for GERD condition is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for right Achilles condition is granted to this extent only. 

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for left eye iritis with photophobia is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for right nasal fracture is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for IBS is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for hemorrhoids is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for celiac disease is granted to this extent only.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for right eye iritis with photophobia is granted to this extent only.


REMAND

The Veteran appeals the denial of service connection for GERD, left eye iritis with photophobia, left knee, right knee, IBS, hemorrhoids, right Achilles tendonitis, celiac disease, right eye iritis with photophobia and a psychiatric disability.  He claims that his disabilities are related to service.  

The Veteran's DD 214 reflects that he had three years and nine months of sea service and received the Kuwait Liberation Medal.  To be eligible for the Kuwait Liberation Medal, the Veteran must have served in the Arabian Gulf (a/k/a Persian Gulf), the Red Sea, the Gulf of Oman, that portion of the Arabian Sea north of 10 degrees north latitude and west of 68 degrees east longitude, the Gulf of Aden, or the total land areas of Iraq, Kuwait, Saudi Arabia, Oman, Bahrain, Qatar and the United Arab Emirates.  Therefore, the Board finds that he had service in the Southwest Asia theater of operations.  See 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

The Veteran is a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317 and his signs or symptoms can be considered signs or symptoms of undiagnosed illness.  Id.  While the Veteran has been afforded VA examinations in the past, he has not been afforded a VA examination addressing this theory of entitlement.  

The Board also notes that the Veteran claims that his preexisting knee problems were aggravated by his service duties which included going up and down the stairs and bending his knees.  He further claims that he was treated for hemorrhoids in service and that he continues to be treated for hemorrhoids.  With regard to his claim for a psychiatric disability, the Veteran testified that during service he witnessed a plane crash while on the flight line in 1995 to 1996 that injured 12 people.  Although he is not currently being treated for a psychiatric disability, he claims that he has had flashbacks of the crash since that time that interfere with his sleep.  In light of the Veteran's contentions and outpatient treatment records, the Board finds that a VA examination(s) to adequately address these claims. 

Lastly, the Veteran appeals the denial of a compensable rating for status post right wrist ganglion cyst excision with scar and left wrist ganglion cyst.  The Veteran was last afforded a VA examination in relation to his claim in December 2012.  Since that time, the Veteran claims that he now wears a hand brace and that he has pain with movement with both wrists.  The Veteran indicates a worsening of his disability since his last VA examination.  To ensure that the record reflects the current severity of his disability, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Pursuant to 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to these claims and to ensure full compliance with due process requirements, a remand is necessary for the above issues.  

During his hearing, the Veteran also reported that he received treatment for his disabilities from a non VA primary care provider.  On remand, these records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder complete VA treatment records since 2016.

2. Ask the Veteran to authorize VA to obtain any outstanding private treatment records relevant to claims to include from his primary care provider.  All attempts to procure such records must be documented in the file.

3. Schedule the Veteran for a VA examination to address the nature and etiology of any current psychiatric disabilities.  The examiner must be provided access to the Veteran's VBMS file.  As to each and every psychiatric disability diagnosed in the record or on examination, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's disability had its onset in service or was caused by service.  

In doing so, the VA examiner is advised that the Veteran reports witnessing a plane crash while on the flight line during service that injured 12 people and such has caused him to have flashbacks and difficulty sleeping. 

The VA examiner should provide a complete rationale for any opinions provided.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.  If he or she rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed GERD, left eye iritis with photophobia, left knee, right knee, IBS, hemorrhoids, right Achilles tendonitis, celiac disease and right eye iritis with photophobia.  Access to VBMS must be made available to the examiner(s) in conjunction with the examination.  The examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability arose during active service or is otherwise related to service to include environmental hazards during the Persian Gulf War.  The examiner must also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that any currently present left and/or right knee disability was aggravated by service.  In doing so, the examiner must address the Veteran's contentions that his preexisting knee disability was aggravated by going up and down the stairs and bending his knees in service. 

If no diagnosis is rendered for any of the above, the examiner must address whether there are objective indications of a qualifying chronic disability.  This includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  To be "chronic" the disability must have existed for 6 months or more or have exhibited intermittent episodes of improvement and worsening over a 6-month period.  A complete, well-reasoned rationale must be provided for all opinions offered. 

5. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his post right wrist ganglion cyst excision with scar and left wrist ganglion cyst..  The examiner must be provided access to VBMS.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  In accordance with the latest worksheets for rating right wrist ganglion cyst excision with scar and left wrist ganglion cyst, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  A complete rationale should be provided for any opinion expressed.

6. Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


